Citation Nr: 1759742	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), prior to January 11, 2016.

2.   Whether referral for extraschedular consideration of the Veteran's bilateral hearing loss is warranted.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1957 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In June 2011, the RO denied entitlement to a rating in excess of 50 percent for bilateral hearing loss.  In August 2011, the RO denied entitlement to a TDIU.

In a September 2015 decision, the Board denied the Veteran's claim for an increased rating in excess of 50 percent for bilateral hearing loss and found that referral for extraschedular consideration was not warranted.  Further, the Board remanded the claim for entitlement to a TDIU for additional development.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a May 2017 Order, the Court endorsed a joint motion for partial remand (JMPR) and vacated the Board's September 2015 decision to the extent that it denied entitlement to referral for extraschedular consideration of the Veteran's service-connected bilateral hearing loss pursuant to 38 C.F.R § 3.321(b)(1). The matter was remanded to the Board for action consistent with the terms of the joint motion. The JMPR did not disturb that part of the Board's decision denying a rating for bilateral hearing loss in excess of 50 percent.

In May 2015, the Veteran testified by videoconference hearing from the RO in Winston-Salem, North Carolina. A transcript of that hearing is of record. The Veterans Law Judge who conducted that hearing is no longer at the Board. Accordingly, the Veteran was offered an opportunity to testify at another hearing before the Board in correspondence from VA in July 2017. In November 2017, the Veteran declined a hearing in this matter.

In February 2016, the Appeals Management Center (AMC) granted the Veteran's claim for a total disability rating based on individual unemployability and assigned an effective date of January 11, 2016.  Because the Veteran's claim has been pending since March 3, 2011, the matter of entitlement to a TDIU prior to January 11, 2016, remains on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2014).

The issue of whether referral for extraschedular consideration of the Veteran's bilateral hearing loss is warranted is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From March 3, 2011 to January 10, 2016, the Veteran's service-connected hearing loss and tinnitus rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

From March 3, 2011 to January 10, 2016, the criteria for entitlement to TDIU due to service-connected hearing loss and tinnitus have been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 4.15. 



To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 . Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356   (1991).
 In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age. See 38 C.F.R. §§ 3.341 (a), 4.16(a). 

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more. See 38 C.F.R. § 4.16(a). If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more. Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes. Id.  

The criteria for schedular consideration of entitlement to TDIU are satisfied as of March 3, 2011 based on the combined 60-percent rating assigned for the Veteran's hearing loss (50%) and tinnitus (10%), which are considered one disability. See 38 C.F.R. §§ 4.16 (a), 4.25.  Thus, TDIU on a schedular basis may be considered since that date.



The Veteran last worked in 1982.  He has worked as a truck driver and an assembler.  He has a high school education.

In April 2011, a VA examiner concluded that the functional impairment caused by the Veteran's hearing loss and tinnitus is severe difficulty understanding speech in the presence of background noise or from a distance or when not looking at the speaker's face.  The examiner noted that this impairment affects both physical and sedentary activities of employment the same, and that if in the presence of background noise or if speech was from a distance the Veteran would experience severe difficulty understanding speech without the use of visual cues and amplification of the speech signal.

In February 2016, a VA examiner concluded that the Veteran's profound deafness precludes him from securing and following gainful employment, regardless of his education and occupational experience, as his current disability from his profound deafness renders him unemployable in any environment.  The examiner stated that the Veteran's complete deafness precludes him from communication, even with hearing aids, and if the Veteran cannot communicate with, this precludes him from employment.

Also of record is a Vocational Assessment by Jessica Conard, MRC, CRC, dated in September 2017.  After a comprehensive review of the Veteran's records, Ms. Conard concluded that the Veteran was unable to secure and follow substantially gainful employment as a result of his service-connected hearing loss and tinnitus, and by the combinations of his limitations.  

In light of the severity of the Veteran's hearing impairment, in conjunction with his limited education and employment skills and the three medical/professional opinions of record, the Board finds that the Veteran's service-connected hearing loss and tinnitus have been productive of unemployability for the entire appellate period prior to January 11, 2016, so from March 3, 2011 to January 10, 2016.  


Accordingly, entitlement to a TDIU is granted from March 3, 2011 to January 10, 2016.


ORDER

From March 3, 2011 to January 10, 2016, entitlement to a total disability rating based on individual unemployability is granted.


REMAND

While the Board regrets the additional delay, the issue of whether referral for extraschedular consideration of the Veteran's bilateral hearing loss must be remanded for further medical commentary.  

The Veteran asserts that his dizziness is caused by his hearing loss, which is not contemplated by the schedular criteria, and therefore requires an extraschedular rating.  See 38 C.F.R. § 3.321(b).  In a December 2007 VA Audiology Consultation, he reported experiencing dizziness that occurs when standing quickly and while sitting.  At a videoconference hearing before a Veterans Law Judge in May 2015, he stated that he gets "dizzy" and "wobbly" when he stands. 

The parties to the JMPR agreed that in denying referral for extraschedular consideration, the Board did not sufficiently discuss whether the diagnostic rating criteria for bilateral hearing loss reasonably describe the Veteran's disability level and symptomatology, in particular his complaints of dizziness.  The
Court has recently held, "the rating criteria do not otherwise discuss, let alone
account for other functional effects, such as dizziness . . . . [and] the Board [is]
required to explain whether the rating criteria contemplate those functional
effects."  Doucette v. Shulkin, 28 Vet.App. 366, 369, 371 (2017).

On remand, the Veteran must be scheduled for an appropriate VA examination to determine whether his dizziness is a manifestation of his hearing loss.  His updated VA treatment records must also be obtained, to include records related to his hospitalization(s) for dizziness in March 2015.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from February 2012, forward, to include, but not limited to, records related to his hospitalization(s) for dizziness in March 2015.

2.  Thereafter, schedule the Veteran for a VA ear, nose, and throat (ENT) examination.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted.  

The examiner should also describe all functional impairment resulting from the Veteran's bilateral hearing loss.  In particular, the examiner is asked to provide an opinion as to  whether it is at least as likely as not that the Veteran's dizziness is caused by, or a manifestation of, his bilateral hearing loss.

In providing this opinion, the examiner should consider and address the following:

* The December 19, 2007 VA audiology consult showing that the Veteran reported episodes of dizziness that occur when standing quickly and while sitting, with these episodes lasting for seconds and being present since last year;

* The May 20, 2008 VA audiology consult showing that the Veteran complained of positional dizziness; 

* The March 2015 VA hospitalization report(s) for dizziness; and

* The Veteran's testimony in May 2015 that he gets "dizzy" and "wobbly" when he stands. 

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

3. Finally, and after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


